Citation Nr: 1700995	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from February 2003 to March 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Houston, Texas Department of Veterans Affairs Regional Office (RO).  In March 2016, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the claims on appeal can be decided.  

The Veteran was afforded a VA examination in conjunction with his initial claim for VA compensation benefits in March 2010.  At that time, the Veteran was assessed with diagnoses of neck strain, back strain, and right and left knee strain.  However, the examiner opined that the Veteran's neck, back, and bilateral knee disabilities were not related to his active service as there was no evidence in the service medical records to support such a relationship.  However, on independent review of the claims file, the Board notes that the Veteran complained of back pain on numerous occasions in 2003, while on active service, and his service medical records document a complaint for right knee pain and neck stiffness.  As such, the Board finds that the March 2010 VA examination and opinion are inadequate as the examiner failed to provide any explanation for the positive evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In June 2016, the Veteran submitted a private medical evaluation and opinion.  After evaluating the Veteran and reviewing his medical history, the private examiner assessed the Veteran with neck pain, back pain, and knee pain and opined that these conditions had their onset during the Veteran's active service and have continued since.  The Board acknowledges that the private opinion is very thorough and the explanation of rationale is clear, and the Board does not doubt that the Veteran experiences pain in these joints, but for VA purposes, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356.  

However, the Board finds that based on the information provided in the private evaluation and because the March 2010 evaluation has been found inadequate, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present neck, back, and bilateral knee disabilities.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following the examination, the examiner is asked to respond to the following:

a) Does the Veteran have a currently diagnosed neck, back, and/or bilateral knee disability to account for his symptoms of pain?

b) For any currently diagnosed neck, back, and/or bilateral knee disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any such disability began in service, was caused by service, or is otherwise etiologically related to the Veteran's active service, to include his documented complaints of neck, back, and knee pain therein.

A complete rationale for all opinions expressed should be provided.  

2. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


